ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_06_FR.txt.                                                                           278




               DÉCLARATION DE M. LE JUGE KEITH

[Traduction]

   1. Si je souscris pleinement à la décision à laquelle est parvenue la
Cour en l’espèce, je suis en désaccord avec elle sur certains points de son
raisonnement concernant le refus de la France d’exécuter la commission
rogatoire de Djibouti. Je saisis cette occasion pour en donner les raisons.
   2. La Cour conclut que le refus de la France d’exécuter la commission
rogatoire de Djibouti ne constituait pas une violation des obligations lui
incombant en vertu de la convention de 1986 car il était fondé sur des
motifs qui entraient dans les prévisions de l’alinéa c) de l’article 2 de la
convention (arrêt, par. 148). Les seuls motifs du refus sur lesquels la Cour
s’appuie et peut s’appuyer, comme elle l’explique (ibid., par. 146), sont
ceux qu’expose le juge Clément dans son soit-transmis du 8 février 2005.
   3. L’article 2 de la convention est ainsi libellé :
      « L’entraide judiciaire pourra être refusée :
    a) si la demande se rapporte à des infractions considérées par l’Etat
        requis soit comme des infractions politiques, soit comme des
        infractions connexes à des infractions politiques, soit comme des
        infractions en matière de taxes et impôts, de douane et de change ;
    b) si la demande se rapporte à des infractions qui ne sont pas punis-
        sables à la fois par la loi de l’Etat requérant et celle de l’Etat
        requis ;
    c) si l’Etat requis estime que l’exécution de la demande est de
        nature à porter atteinte à sa souveraineté, à sa sécurité, à son
        ordre public ou à d’autres de ses intérêts essentiels. »
   4. Le pouvoir qu’a l’Etat requis de refuser l’entraide judiciaire aux ter-
mes de l’alinéa c) du paragraphe 2 est particulièrement étendu, compte
tenu de tous les aspects de cette disposition, considérée tant isolément
qu’en conjonction avec les alinéas a) et b) du même paragraphe. La
Cour s’estime malgré tout, et je partage son avis, être habilitée à exami-
ner les motifs même si elle l’est dans une mesure très limitée. Elle invoque
à cet égard la disposition codifiée à l’article 26 de la convention de Vienne
sur le droit des traités et deux arrêts de la Cour permanente de Justice
internationale affirmant que l’obligation de bonne foi s’applique à l’exer-
cice de ce pouvoir étendu de l’Etat, ainsi que deux arrêts qu’elle a elle-
même rendus affirmant sa compétence à l’égard de dispositions conven-
tionnelles accordant un large pouvoir discrétionnaire (arrêt, par. 145). La
portée limitée de cette habilitation à examiner les motifs, telle qu’inter-
prétée par la Cour, ressort clairement de l’examen par celle-ci des raisons
que le juge a avancées à l’appui de sa conclusion selon laquelle la trans-
mission du dossier serait « contraire aux intérêts essentiels de la France » :

                                                                          105

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. KEITH)             279

selon les termes employés par la Cour, « celui-ci contenait des documents
« secret-défense » qui avaient été déclassifiés, ainsi que des informations et
des témoignages sur une autre affaire en cours ». Pour étayer cette conclu-
sion, la Cour se contente de citer six phrases des motifs exposés par
le juge qui semblent concerner seulement les documents déclassifiés et
nullement les autres « affaires en cours » (arrêt, par. 147). La Cour se
demande également si le dossier pouvait être transmis en partie, mais,
comme elle l’indique, il ne s’agit pas d’une question que le juge aborde
dans les motifs qu’il énonce (ibid., par. 148). Avant d’analyser ces motifs,
je considérerai l’examen fait par la Cour du droit concernant l’exercice de
pouvoirs définis de façon aussi vaste.
   5. Dans les deux décisions de la Cour permanente de Justice interna-
tionale que mentionne la Cour, non seulement le manque de bonne foi
mais aussi l’abus de droit sont cités comme des restrictions valables à
l’exercice, par un Etat, du pouvoir que lui confère un traité. Dans l’avis
qu’elle a rendu en 1948 dans l’affaire relative aux Conditions de l’admis-
sion d’un Etat comme Membre des Nations Unies (article 4 de la Charte),
la Cour a pareillement indiqué que, même si l’article 4 de la Charte des
Nations Unies posait de manière exhaustive les conditions de l’admission
de nouveaux membres, cette disposition « n’interdi[sai]t la prise en consi-
dération d’aucun élément de fait qui, raisonnablement et en toute bonne
foi, peut être ramené [à ces] conditions » ; en outre, l’article 4 fixait un
cadre qui « comport[ait] une large liberté d’appréciation » (Conditions de
l’admission d’un Etat comme Membre des Nations Unies (article 4 de la
Charte), avis consultatif, 1948, C.I.J. Recueil 1947-1948, p. 63-64 ; voir
également l’opinion dissidente collective, p. 91-92, par. 20). Et le conseil
de la France a reconnu que les principes d’abus de droit et de détourne-
ment de pouvoir pouvaient être pertinents, en l’espèce, quant à l’exercice
du pouvoir en question. L’agent a ajouté que, même si l’Etat requis
conserve un large pouvoir discrétionnaire, cela ne signifie nullement que
les Etats invoquent ces clauses de dérogation sans discernement ; il est en
outre évident, a-t-elle signalé, que la notion d’intérêts essentiels reste très
étroite, comme l’indiquent les termes eux-mêmes.
   6. Je vais à présent examiner les raisons que le juge a données dans son
soit-transmis pour écarter les principes de bonne foi, d’abus de droit et de
détournement de pouvoir. Ces principes imposent à l’organisme d’Etat en
question d’exercer le pouvoir aux fins pour lesquelles celui-ci lui a été
conféré et non à des fins erronées ou au gré de facteurs sans rapport avec
les objectifs visés. Selon les termes employés par la Cour dans l’affaire
relative au Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), le prin-
cipe de bonne foi qui apparaît à l’article 26 de la convention de Vienne
« oblige les Parties [à un traité] à l’appliquer de façon raisonnable et de
telle sorte que son but puisse être atteint » (arrêt, C.I.J. Recueil 1997,
p. 79, par. 142). (La Commission du droit international indique de la
même façon, dans son commentaire de ce qui est devenu l’article 26 de la
convention de Vienne, que la règle selon laquelle les parties doivent s’abs-
tenir de tout acte visant à réduire à néant l’objet et le but du traité est

                                                                           106

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. KEITH)              280

implicitement contenue dans l’obligation d’exécuter le traité de bonne foi
(rapport de 1966, Annuaire de la Commission du droit international,
1966, vol. II, p. 211, par. 4 ; voir également les autres références citées au
paragraphe 2)). L’article 1 de la convention de 1986 énonce le but général
de celle-ci : les parties s’engagent à s’accorder mutuellement, selon les dis-
positions de la convention, l’entraide judiciaire la plus large possible dans
toutes affaires pénales. Parmi les dispositions pertinentes de la conven-
tion figurent les articles 2 et 3, lequel article 3 réglemente en partie l’obli-
gation de répondre aux commissions rogatoires. En ce qui concerne cet
article, la Cour, comme elle l’indique, ne saurait remettre en cause
la décision de la juridiction française compétente, aux termes de la-
quelle c’est le juge d’instruction qui a le rôle déterminant (arrêt, par. 146).
Cela ramène donc la question à l’alinéa c) de l’article 2, car le juge
d’instruction ne cite aucune autre disposition pour justifier son refus,
ainsi qu’aux motifs qu’elle donne à l’appui de ce refus dans son
soit-transmis.
   7. Le juge a-t-elle tenu compte dans son soit-transmis de questions
n’entrant pas dans le cadre de l’alinéa c) de l’article 2, en violation des
principes de droit mentionnés ci-dessus ? Il semble que tel est le cas à deux
égards. Premièrement, le juge indique que l’ouverture de l’enquête par
Djibouti, en octobre 2004, lui « apparaît comme un détournement de pro-
cédure » ; cela peut bien avoir été pour elle une raison de déclarer en 2005,
comme elle l’avait fait en 2004, que la demande n’était pas conforme à la
convention, dont l’article 13 pose précisément comme condition d’indi-
quer l’objet et le motif de la demande ; mais c’est en fait sur le fondement
de l’alinéa c) de l’article 2 que le juge rejette la demande. Cela me semble
constituer un excès de pouvoir ou un détournement de pouvoir — c’est
un exercice du pouvoir pour des motifs erronés et cela est contraire au
but de la convention. Deuxièmement, le juge fait état du refus de l’un des
hauts fonctionnaires djiboutiens de répondre à une convocation à témoi-
gner. Encore une fois, cette question ne concerne en rien l’alinéa c) de
l’article 2 et il s’agit là d’un excès de pouvoir manifeste.
   8. Je dis que, sur ces deux points, le juge « semble » avoir exercé son
pouvoir de refuser l’entraide pour des motifs erronés, qui n’entrent pas
dans les prévisions de l’alinéa c) de l’article 2, car elle a peut-être énoncé
simplement ces deux éléments au détour de son exposé. Il se trouve
cependant que, dans la partie finale du soit-transmis, le juge non seule-
ment revient à la condition de l’article 13 mais la relie au pouvoir que
l’Etat requis tient de l’alinéa c) de l’article 2 :

        « D’autre part, s’il est précisé dans l’alinéa b) de l’article 13 de la
     convention ... que les demandes d’entraide doivent indiquer l’objet et
     le motif de la demande, ce qui n’est pas le cas en l’espèce, il est éga-
     lement prévu par l’alinéa c) de l’article 2 que l’Etat requis peut refu-
     ser l’entraide judiciaire s’il estime que l’exécution de la demande est
     de nature à porter atteinte à sa souveraineté, à sa sécurité, à son
     ordre public ou à d’autres de ses intérêts essentiels.

                                                                            107

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. KEITH)            281

       Tel est le cas concernant la transmission de notre procédure. » (Les
    italiques sont de moi.)
Après avoir rappelé dans les trois phrases suivantes que certains docu-
ments qui avaient auparavant été classés « secret-défense » avaient été
déclassifiés et lui avaient été transmis, le juge conclut comme suit :
      « Faire droit à la demande du juge djiboutien reviendrait à détour-
    ner les termes de la loi française en permettant la communication de
    pièces qui ne sont accessibles qu’au seul juge français.
      Communiquer notre dossier aurait pour conséquence de livrer
    indirectement des documents des services de renseignement français
    à une autorité politique étrangère.
      Sans concourir en aucune façon à la manifestation de la vérité,
    cette transmission compromettrait gravement les intérêts fondamen-
    taux du pays et la sécurité de ses agents. »
Il est étonnant que, dans ce passage, le juge n’évalue absolument pas, au
regard de l’alinéa c) de l’article 2, le préjudice probable que la pu-
blication de ces documents déclassifiés représenterait pour la sécurité
nationale. Bien qu’elle connaisse ces documents et que ce soit à elle qu’il
incombe, aux termes du droit français, de prendre la décision définitive,
elle se contente de se prononcer dans les termes les plus généraux, sans
faire appel de quelque manière explicite que ce soit à ses connaissances
particulières. Les documents avaient été déclassifiés et, en ce qui concerne
la mention, par le juge, de la menace contre « la sécurité de[s] ... agents »
résultant de la transmission du dossier, l’identité des auteurs de certains
documents devait, le cas échéant, être protégée selon les modalités expo-
sées dans l’avis de la commission consultative concernant la déclassifica-
tion (voir l’avis no 2004-12 du 2 décembre 2004 qui porte sur treize des
documents).
   9. En outre, pour revenir sur un point que soulève la Cour (arrêt,
par. 148, et voir paragraphe 4 ci-dessus), le juge n’indique pas pourquoi il
n’avait pas suffi de retenir seulement les vingt-cinq documents déclassifiés
(environ cinquante pages) qu’elle identifie, ni pourquoi il y avait lieu de
retenir la totalité des trente-cinq volumes du dossier. Il est notable à cet
égard que, dans la lettre du 6 janvier 2005, le ministre de la défense avait
indiqué qu’il ne s’opposait pas à la communication partielle du dossier
(arrêt, par. 26 et 37). Le juge ne signale pas, comme le fait le conseil de la
France qui reprend à cet égard le contre-mémoire, que l’intégralité du
dossier est imprégnée ou irriguée d’informations sensibles. Mais ce conseil
a fait savoir, sans détour, à la Cour qu’il n’avait pas vu les notes en ques-
tion. Sur quelle base pouvait-il alors se fonder pour faire valoir que les
informations contenues dans les documents déclassifiés étaient omnipré-
sentes dans le dossier ? Le juge n’appelle pas non plus l’attention sur le
fait que, comme le conseil de la France l’a indiqué à la Cour, la requête
de Djibouti, demandant la totalité du dossier, était particulièrement inha-
bituelle. Compte tenu de la pratique habituelle, de la présence de seule-

                                                                          108

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. KEITH)              282

ment vingt-cinq documents sensibles dans le volumineux dossier et de
l’objectif de la convention, il y avait semble-t-il tout lieu pour le juge de
suggérer aux autorités djiboutiennes qu’elles réexaminent la portée de
leur demande. Faute d’avoir expressément envisagé ces deux moyens pos-
sibles d’offrir à Djibouti toute l’assistance judiciaire que prévoit l’article 1
de la convention, tout en protégeant les intérêts visés à l’alinéa c) de
l’article 2, le juge n’a pas, selon moi, tenu correctement compte de
l’objectif de la convention. Cette conclusion est étayée par la décision de
la Cour, à laquelle je souscris, selon laquelle la convention doit être inter-
prétée et appliquée d’une manière qui prenne en considération l’amitié et
la coopération posées par les deux Etats comme constituant le fondement
de leurs relations mutuelles dans le traité de 1977 (arrêt, par. 113 ; voir
également par. 114).
   10. On pourrait répliquer que l’examen du soit-transmis auquel j’ai
procédé aux paragraphes 7 à 9 ci-dessus ne s’imposait pas, compte tenu
de l’étendue du pouvoir que confère l’alinéa c) de l’article 2, de la nature
de l’estimation que fait l’Etat requis de ses intérêts nationaux en vertu de
cette disposition et de la nécessité de s’en remettre d’ordinaire à cette esti-
mation. Deux réponses peuvent être données. En premier lieu, cet exa-
men ne remet nullement en cause l’évaluation de fond que fait l’Etat
requis des préjudices que risquent de subir ses intérêts nationaux. Il est
bien plus circonscrit et porte sur une question différente — celle de
l’objectif de la convention que l’exercice du pouvoir doit poursuivre. Il ne
comporte aucune tentative d’apprécier ou d’évaluer les questions couver-
tes par l’alinéa c) de l’article 2. La seconde réponse concerne l’obligation,
énoncée à l’article 17, qui incombe à l’Etat rejetant une demande d’en
donner les motifs à l’Etat requérant. Cette obligation a plusieurs objec-
tifs : elle impose une discipline à celui qui prend la décision de rejeter une
demande en vertu de l’article 2 ou de toute autre disposition pertinente de
la convention, y compris les articles 1, point 2), 10 ou 13 ; l’exposé des
motifs indique à l’Etat requérant si le pouvoir de rejeter la demande a été
exercé conformément au droit ; et cela peut permettre à l’Etat requérant
de prendre des mesures complémentaires pour pallier les éventuelles la-
cunes de sa demande, comme la Cour l’indique dans son arrêt (par. 152 ;
voir également le paragraphe 9 ci-dessus). Je dois ajouter que, même si les
deux Parties n’ont pas envisagé l’affaire exactement de la même manière
que moi, elles ont toutes deux reconnu que le pouvoir conféré par l’ar-
ticle 2 à l’Etat requis était soumis à certaines limites et ont examiné les
éléments dont j’ai parlé plus haut.
   11. Si la France n’a, selon moi, pas respecté la convention lorsqu’elle a
pris sa décision en vertu de l’alinéa c) de l’article 2, il ne s’ensuit pas
qu’elle est tenue de transmettre le dossier dans son intégralité ou dans les
conditions et modalités déterminées par la Cour, comme l’a demandé
Djibouti dans ses conclusions finales. Au contraire, à mon sens, pour
répondre à la commission rogatoire, la France doit encore se prononcer,
conformément au droit, sur le fond des problèmes soulevés par la requête
et ayant trait en particulier à l’alinéa c) de l’article 2 de la convention.

                                                                            109

      QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. KEITH)            283

J’estime qu’un fait est très important pour déterminer quel remède, s’il en
est, cette lacune aurait appelé. Il s’agit du fait que Djibouti, après la
réception par son ministre des affaires étrangères de la lettre du 6 juin 2005
par laquelle l’ambassadeur français lui a fait part du refus de la France de
donner suite à la demande, n’a pas pris de mesure pour solliciter une
reconsidération ou une explication de ce refus. Il en a été ainsi, comme le
rappelle la Cour (arrêt, par. 30 et 144), même si le ministre, vingt jours
plus tôt seulement, s’était plaint auprès de l’ambassadeur de ce que la
France n’avait pas encore honoré « les engagements » — pour reprendre
ses termes — de remettre le dossier qu’elle avait pris dans la lettre du
27 janvier 2005. C’est cette absence de réaction, à laquelle il faut ajouter
le temps écoulé, qui aurait selon moi dû conduire la Cour à n’accorder
aucun remède positif tel que ceux qu’a demandés Djibouti dans ses
conclusions finales à raison du refus français.

                                                (Signé) Kenneth KEITH.




                                                                          110

